—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Westchester County (Braslow, J.), dated March 13, 1995, which, upon a fact-finding order of the same court entered February 23, 1995, made after a hearing, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of arson in the second degree, adjudged her to be a juvenile delinquent and placed her on probation for one year. The appeal brings up for review the fact-finding order entered February 23, 1995.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Viewing the evidence in the light most favorable to the presentment agency (cf., People v Contes, 60 NY2d 620), we find that it was legally sufficient to support the finding that the appellant, while acting in concert with another, committed an act which, if committed by an adult, would have constituted the crime of arson in the second degree (see, Penal Law § 150.15). Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the trier of fact, which saw and heard the witnesses (cf., People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (cf., People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the fact-finding order was not against the weight of the evidence (cf., CPL 470.15 [5]). Mangano, P. J., Copertino, Joy, Florio and Luciano, JJ., concur.